DISMISS and Opinion Filed July 30, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00514-CV

                               DAVID JOACHIM, Appellant
                                         V.
                           FRIEDMAN & FEIGER, L.L.P., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-13421

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                  Opinion by Chief Justice Burns
       Before the Court is appellant’s motion to withdraw this appeal. Appellant has informed

the Court that he no longer wishes to pursue the appeal as a subsequent order from the trial court

has rendered it moot. Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE


190514F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID JOACHIM, Appellant                          On Appeal from the 160th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00514-CV        V.                      Trial Court Cause No. DC-14-13421.
                                                   Opinion delivered by Chief Justice Burns.
 FRIEDMAN & FEIGER, L.L.P., Appellee               Justices Whitehill and Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee FRIEDMAN & FEIGER, L.L.P. recover its costs of this
appeal from appellant DAVID JOACHIM.


Judgment entered July 30, 2019




                                             –2–